Exhibit 10.21

 
OMNIMMUNE CORP.


CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
date indicated below (the “Effective Date”) between OMNIMMUNE CORP., a Texas
corporation (“Omnimmune”), and Mark Germain, a resident of the State of New York
(“Consultant”).  Omnimmune and Consultant are sometimes collectively referred to
in this Agreement as the “Parties.”






OMNIMMUNE CORP.


Authorized Signature: /s/ Harris A. Lichtenstein 


Printed Name:  Harris A. Lichtenstein, Ph.D.


Position:  President


Address:


4600 Post Oak Place, Suite 352
Houston, TX 77027


Telephone No.: (713) 622-8400
Facsimile No.: (713) 626-7566
 
CONSULTANT
 
Authorized Signature: /s/ Mark S. Germain          
 
Printed Name:  Mark Germain 
 
 
 
 
 
 
 
 
Address:
 
15  Bank Street, Apt. 102-I
White Plains, NY 10606
 
 
   



EFFECTIVE DATE:   March 1, 2008




ADDITIONAL TERMS AND CONDITIONS OF THIS AGREEMENT BEGIN ON THE FOLLOWING PAGE.
 
 

--------------------------------------------------------------------------------


 
 
TERMS AND CONDITIONS




Omnimmune wishes to engage Consultant to provide certain Services (defined
below) to Omnimmune, and Consultant wishes to provide the Services to Omnimmune,
all pursuant to the terms and conditions set forth in this Agreement;
 
In consideration of the benefits they will each receive as a result of the
relationship created by this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound by this Agreement, hereto hereby agree as
follows:
 
1. Definitions.  The following are the definitions for certain defined terms
used in this Agreement:
 
(a)  
“Proprietary Information” shall mean any and all proprietary technical and
nontechnical data, information, agreements, documents or other property of
Omnimmune or any affiliate thereof, other than “Trade Secrets,” and proprietary
rights thereto, which is of tangible or intangible value to Omnimmune or any
affiliate thereof and is not public information or is not generally known or
available to Omnimmune's competitors, but is known only to Omnimmune or its
affiliates and their employees, independent contractors or agents to whom it
must be confided in order to apply it to the uses intended, including, without
limitation, all business methods, practices and concepts; business and financial
information and records, including, without limitation, accounting records, tax
returns, financial statements, projections, forecasts or other budgets, other
financial data or plans, business plans and strategies; product plans, customer
lists and other customer-related information; vendor or supplier lists and other
vendor or supplier-related information; computer or data base files; passwords
or other access codes; software and operating code or source code relating
thereto; any and all contractors, subcontractors; inventions and
invention-related reports, analyses, notes, interpretations, formulae,
processes, and patent applications, and the proprietary rights thereto; the
terms of this Agreement and any other agreement between the Parties.

 
(b)  
“Trade Secrets” shall mean Proprietary Information (including, but not limited
to a business information, technical or non-technical data, formulas, patterns
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans, lists of actual or potential
customers or suppliers) that:  (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.  To the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law.

 
2. Services.  Consultant hereby agrees during the “Term” (as defined in
Section 5) to perform the “Services” set forth in Schedule A to this
Agreement.  Consultant agrees to perform the Services in a diligent, timely,
effective and professional manner.  Consultant agrees to provide Omnimmune with
periodic information regarding the status of and progress with respect to the
Services, as and to the extent reasonably requested by Omnimmune as described on
Schedule A.
 
3. Restrictive Covenants.
 
(a)  
Nondisclosure.  Consultant acknowledges that he may be exposed to certain
Proprietary Information and Trade Secrets and the proprietary rights thereto
during the Term, and his unauthorized use or disclosure of such information,
data or rights could cause immediate and irreparable harm to
Omnimmune.  Accordingly, except to the extent that he is required to use such
information or data to perform his obligations as a consultant of
Omnimmune,  Consultant agrees that he shall not (and shall take full
responsibility for ensuring that none of his agents), without the express and
duly authorized written consent of Omnimmune, which consent may be withheld,
delayed, denied or conditioned in Omnimmune’s sole and absolute discretion, use
or modify for use, directly or indirectly in any way for any Person, any
Proprietary Information or Trade Secrets or the proprietary rights thereto,
during the term of this Agreement and following the termination of this
Agreement.  Consultant agrees that any Proprietary Information or Trade Secrets
or the proprietary rights thereto shall remain the exclusive property of
Omnimmune, and Consultant shall not have any ownership interest therein. In
addition, except to the extent he is required to use such information or data to
perform his obligations as an independent contractor of Omnimmune, Consultant
agrees that he shall not (and shall take full responsibility for ensuring that
none of his agents), without the express and duly authorized written consent of
Omnimmune, redistribute, market, publish, disclose or divulge to any other
Person, (i) any of Omnimmune's Proprietary Information and proprietary rights
thereto during the Term and for a period of three (3) years immediately
thereafter; and (ii) any of Omnimmune's Trade Secrets and proprietary rights
thereto at any time during which such information shall constitute a Trade
Secret (whether before, during or after termination of this Agreement).

 
(b)  
Limitation on Solicitation of Personnel. During the Term and for a period of
three (3) years immediately thereafter, Consultant shall not, directly or
indirectly, alone or in conjunction with any other person, solicit any employee,
other personnel or independent contractor of Omnimmune (a “Protected Person”)
for the purpose of encouraging such Protected Person to sever an employment,
contractual or other relationship with Omnimmune or (iii) hire or otherwise
retain a Protected Person to perform services of a nature substantially similar
to that which such Protected Person performed for Omnimmune within a three (3)
year period prior to any such hiring or engagement.

 

--------------------------------------------------------------------------------


 
4. Term.  Unless terminated earlier as provided below, the term of Consultant's
relationship with Omnimmune pursuant to this Agreement (the “Term”) shall
commence as of the Effective Date and continue for an initial period of time as
set forth on Schedule B (the “Initial Term”).  Notwithstanding anything to the
contrary in this Agreement, Omnimmune may terminate the Term  immediately “for
cause” following written notice and Consultant’s failure to cure the same within
thirty (30) days thereafter if Consultant is in material breach of any provision
of this Agreement or otherwise has engaged in conduct that poses a material risk
to Omnimmune or its customers. References in this Agreement to “Term” shall
refer to the Initial Term and any and all Renewal Terms.
 
5. Independent Contractor Relationship.  Consultant shall perform the Services
under the general direction of Omnimmune but Consultant shall determine, in
Consultant's sole discretion, the manner and means by which the Services are
accomplished.  The Parties expressly agree that Consultant's relationship with
Omnimmune and each of its affiliates during the Term shall be that of an
independent contractor, and under no circumstances shall Consultant, or any of
Consultant's employees or agents, be deemed an employee, partner, agent or joint
venture of Omnimmune or any of its affiliates.
 
6. Payment for Services.  The compensation to be paid by Omnimmune to Consultant
is set forth on Schedule C to this Agreement (the “Compensation”).  The
Compensation shall constitute Consultant's sole compensation for performing the
Services for Omnimmune.  Schedule C also sets forth any arrangements between
Omnimmune and Consultant with respect to expenses that are to be borne by
Omnimmune or with respect to which Consultant may seek reimbursement. Consultant
agrees to give Omnimmune at least fifteen (15) days prior notice of any travel
expenses with respect to which Consultant seeks reimbursement (to the extent
such reimbursement is permitted by Schedule C).
 
7. Indemnity.  Omnimmune agrees to indemnify, defend and hold harmless
Consultant, and its officers, directors, employees, and agents from and against
any claims, demands, investigations, suits or actions for any and all
liabilities, losses, damages, penalties, costs or expenses (including without
limitation court costs, legal fees, awards or settlements) arising out of or in
connection with this Agreement and the performance by Consultant of its duties
hereunder; provided, however, that Omnimmune’s indemnity obligations under this
Section will not apply to the extent arising directly from Consultant’s gross
negligence or willful malfeasance.
 
8. Remedies.
 
(a)  
Tolling.  Consultant hereby expressly acknowledges and agrees that in the event
the enforceability of any of the terms of this Agreement shall be challenged in
court or pursuant to arbitration and Consultant is not enjoined (either
temporarily or permanently) from breaching any of the restraints set forth in
this Agreement, then if a court of competent jurisdiction or arbitration panel
finds subsequently that the challenged restraint is enforceable, the time period
of the restraint shall be deemed tolled upon the filing of the lawsuit
challenging the enforceability of the restraint until the dispute is finally
resolved and all periods of appeal have expired.

 
(b)  
Ancillary Provisions.  Section 3 of this Agreement and this Section 8 shall be
construed as an agreement ancillary to the other provisions of this Agreement,
and the existence of any claim or cause of action of Consultant against
Omnimmune, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Omnimmune of such Sections.

 
9. Binding Effect and Assignability.  The rights and obli­gations of Omnimmune
under this Agreement shall inure to the benefit of and shall be binding upon any
affiliates, successor or assign of or to the business of Omnimmune.  Neither
this Agreement nor any rights or obligations of Consultant shall be transferable
or assignable by Consultant without Omnimmune's prior written consent, and any
attempted transfer or assignment hereof by Consultant not in accordance herewith
shall be null and void.
 
10. Severability.  All Sections, sub-Sections, paragraphs, terms and provisions
of this Agreement are severable, and the unenforceability or invalidity of any
of the terms, provisions, Sections, sub-Sections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, sub-Sections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, sub-Sections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties.
 
11. Captions and Counterparts.  The Section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.
 
12. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.
 
13. Recovery of Attorney's Fees.  In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party's reasonable costs and attorney's fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.
 
14. Waiver.  The waiver by any party to this Agreement of a default or breach of
any Section, sub-Section or provision of this Agreement shall not operate or be
construed as a waiver of any prior or subsequent default or breach of the same
or of a different Section, sub-Section or provision by any party hereto.
 
15. Governing Law.  It is the intention of the parties hereto that this
Agreement and the performance hereunder be construed in accordance with and
under and pursuant to the laws of the State of Texas, United States of America.
 
16. Entire Agreement.  This Agreement contains the complete agreement concerning
the arrangement between Omnimmune and Consultant as of the date hereof.
 
17. Schedules.  Attached to this Agreement and incorporated herein by reference
are three schedules, A (Services), B (Term), C (Compensation).
 



--------------------------------------------------------------------------------



SCHEDULE A
SERVICES


Consultant is to provide the following services (the “Services”), as requested
by Omnimmune from time to time during the course of this Agreement:  Consult,
advise and otherwise assist Omnimmune and its management in connection with
various matters related to Omnimmune’s business operations, including, without
limitation, clinical trials, product development, financings, whether debt or
equity, third party transactions and various compliance matters.




SCHEDULE B
TERM


(1)  
All work will be performed under the direction of Omnimmune’s President.



(2)  
This Agreement shall commence on March 1, 2008 and shall continue for a period
of ten (10) years, through and including February 28, 2018.  This Agreement
shall be automatically renewed for successive one year periods unless terminated
in writing by either party on no less than 30 days advance written notice.



(3)  
Consultant shall perform the Services under the general direction of the
President, but Consultant shall determine, in Consultant's sole discretion, the
manner and means by which the Services are accomplished.  Consultant is an
independent contractor and is not an agent or employee of Omnimmune and has no
authority under this contract to bind Omnimmune by contract or
otherwise.  Insomuch as Consultant is not an employee of Omnimmune, and
therefore Omnimmune will not retain any withholding or other employee taxes and
Omnimmune will not provide any employee benefits, including but not limited to
medical or dental insurance, vacation pay, or sick pay.



SCHEDULE C

COMPENSATION




(1)  
Monthly Fee.  Consultant agrees to provide services to Omnimmune, as more fully
described in Schedule A, at the direction of Omnimmune’s President.  In
exchange, Omnimmune will pay Consultant Ten Thousand Dollars ($10,000) on a
monthly basis (the “Monthly Fee”).  It is contemplated that Consultant shall
provide no less than 10 hours per month in the performance of the Services.



(2)  
Revenue Percentage Payment.  In the event that the Company (a) initiates one or
more transactions with one or more third parties during the Term and (b)
consummates such transaction or transactions during the Term or within
twenty-four (24) months from the applicable Termination Date of this Agreement,
from which the Company receives any Revenues (each a “Transaction”), Consultant
shall be entitled to a revenue percentage payment equal to two percent (2%) of
such Revenues from each such Transaction, payable to Consultant within thirty
(30) days of receipt by the Company of such Revenues and without regard to the
applicable Termination Date of this Agreement (the “Revenue Percentage
Payment”).



For the purposes of this Agreement, “Revenues” shall mean the consideration, if
any, paid to the Company or for the Company’s benefit ( including, without
limitation, (i) any lump sum payment or series of related lump sum payments from
a third party in consideration for the third party acquiring an interest in the
future revenues of a product or technology owned or controlled by the Company,
and (ii) capital contributions or other payments into partnerships or joint
ventures with the Company by a partner, collaborator or other third party,
whether in cash or in kind (valued at fair market value)) in exchange for the
licensing, sublicensing, or transfer of technology, or to develop technology or
products of, or with, the Company, including, without limitation, license fees,
milestone payments and premiums paid on purchases, whether equity or debt, of
the capital stock of the Company, provided, that such premiums shall include
only the amount paid greater than the fair market value of such capital stock.


(3)  
Payment will be due on the first day of each month during the Term.



(4)  
Consultant shall be entitled to an appropriate award of stock options, to be
negotiated in good faith by the parties following the execution hereof, but
prior to the contemplated merger.   

 

 

--------------------------------------------------------------------------------


 
EXPENSES


Omnimmune shall reimburse Consultant for all of its reasonable, out-of-pocket
expenses incurred in the rendition of the services hereunder, provided, however,
that Consultant shall have submitted an expense report in form satisfactory to
the Company with such receipts or other substantiation as reasonably required by
the Company.   Notwithstanding any provision in this Agreement to the contrary,
any and all expenses in excess of $3,000 shall require the prior written
approval of Omnimmune’s chief executive officer or his or her designee.